Exhibit 10.1













Emmis Communications Corporation
40 Monument Circle, Suite 700
Indianapolis, IN 46204


Re:    Amendment to Employment Agreement


The undersigned consents to a five percent (5%) reduction in the amount of base
salary earned in calendar 2016, commencing January 4, 2016 and ending January 1,
2017, pursuant to his/her employment agreement with Emmis Communications
Corporation and/or its subsidiaries. In all other respects such employment
agreement shall remain in full force and effect.




 





